
	

114 HR 215 IH: Defending Veterans from Sequestration Act of 2015
U.S. House of Representatives
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 215
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2015
			Ms. Brown of Florida introduced the following bill; which was referred to the Committee on the Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit Control Act of 1985 to clarify the treatment of
			 administrative expenses of the Department of Veterans Affairs during
			 sequestration.
	
	
		1.Short titleThis Act may be cited as the Defending Veterans from Sequestration Act of 2015.
		2.Treatment of administrative expenses of Department of Veterans Affairs during sequestrationSection 256(h)(4) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
			 906(h)(4)) is amended by adding at the end the following new subparagraph:
			
				(G)Department of Veterans Affairs..
		
